DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
This Office Action is in response to the amendment filed on 04/07/22.  Examiner acknowledged that claims 2-3, 10 and 16 are amended.  The claims have been considered and after a comprehensive search of prior arts, the claims as amended are allowable.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance of the claims 1-20 are due to the inclusion of the following limitations after a comprehensive search of the prior art:
"…a first pulse on a first wire of the reversable power cable that turns off a first light emitting diode (LED) switch…disabling the first LED; and triggering, at the power source, a second pulse on a second wire of the reversable power cable that drives a second LED on a second connector…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 1, (claims 2-8 are allowed as being dependent on claim 1).
"…detect that the first connector is connected to the external power source; trigger a first pulse on the first configuration channel signal to turn off the first LED switch, disabling the first LED; and trigger a second pulse on the second configuration channel signal to provide a drive current to the second LED while the second LED switch is on…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 9, (claims 10-14 are allowed as being dependent on claim 9).
"…trigger a first pulse on a first wire of the reversable power cable that turns off a first light emitting diode (LED) switch…disabling the first LED; and trigger a second pulse on a second wire of the reversable power cable that drives a second LED on a second connector…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 15, (claims 16-20 are allowed as being dependent on claim 15).
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best considered with this application can be found in Cohard (US 2016/0269807).
Cohard discloses cable with end connectors each having a switch and an LED.  However, Cohard fails to disclose detect that the first connector is connected to the external power source; trigger a first pulse on the first configuration channel signal to turn off the first LED switch, disabling the first LED; and trigger a second pulse on the second configuration channel signal to provide a drive current to the second LED while the second LED switch is on.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844